ITEMID: 001-91501
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF KUDESHKINA v. RUSSIA
IMPORTANCE: 2
CONCLUSION: Violation of Art. 10;Non-pecuniary damage - award
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni
TEXT: 6. The applicant was born in 1951 and lives in Moscow. At the material time she had been working as a judge for 18 years.
7. From 6 November 2000 the applicant held judicial office at the Moscow City Court.
8. In 2003 the applicant was appointed to sit on a criminal case concerning abuse of powers by a police investigator, Mr Zaytsev. He was accused of carrying out unlawful searches while investigating a case of large-scale customs and financial fraud involving a group of companies and, allegedly, certain high-ranking state officials.
9. In June 2003 the court, composed of the applicant as judge and two lay assessors, Ms I. and Ms D., began to examine the case. During the hearing on 26 June 2003 the court invited the public prosecutor to present evidence for the prosecution. He replied that the court had failed to ensure the attendance of the prosecution witnesses and objected to the manner in which the proceedings were being conducted. On the following day, Friday 27 June 2003, he challenged the applicant as judge on the grounds of bias which she had allegedly shown when questioning one of the victims. Other parties to the proceedings, including the victim in question, objected to the challenge. On the same day the lay assessors dismissed the challenge, following which the public prosecutor challenged both lay assessors. The parties to the proceedings objected to the challenge and it was dismissed. On the same day the prosecutor filed another challenge to the lay assessors on the grounds of bias, which was also dismissed by the applicant on the same day.
10. On Monday 30 June 2003 both lay assessors filed a motion to withdraw from the proceedings.
11. On 1 July 2003 the public prosecutor declared that the minutes of the proceedings were being kept incorrectly and requested access to the records. The court refused his motion, on the grounds that the minutes could be accessed within three days of their completion.
12. On 3 July 2003 the applicant allowed the withdrawal of both lay assessors, having found as follows:
“At the hearing the lay assessors I and D declared their withdrawal from the proceedings, on the grounds that they were unable to participate in the examination of the case because of the [public prosecutor’s] biased and discourteous behaviour towards them and due to the perverse environment at the hearing, for which he is responsible and which made them ill.”
13. According to the applicant, the Moscow City Court President, Ms Yegorova, then during the proceedings called the applicant to her office and asked her about the details of the proceedings, putting certain questions regarding the conduct of the trial and the decisions on the above motions.
14. The parties disagree on the circumstances of the applicant’s withdrawal from the case. According to the applicant, the Moscow City Court President removed her from sitting in the case on 4 July 2003, the day after the lay assessors’ withdrawal. According to the Government, the case remained with the applicant until 23 July 2003, when it was withdrawn from her by the Moscow City Court President on the grounds that she had delayed forming a new court composition and that there was a risk of further delay in view of her request for annual leave from 11 August to 11 September 2003, filed on 22 July 2003.
15. On 23 July 2003 the Moscow City Court President assigned the case to judge M.
16. The applicant subsequently sat as a judge in several other criminal cases.
17. In October 2003 the applicant submitted her candidature in general elections for the State Duma of the Russian Federation. Her election campaign included a programme for judicial reform.
18. On 29 October 2003 the Judiciary Qualification Board of Moscow granted the applicant’s request for suspension from her judicial functions pending the elections in which she was standing as a candidate.
19. On 1 December 2003 the applicant gave an interview to the radio station Ekho Moskvy, which was broadcast on the same day. She made the following statements:
“Ekho Moskvy (EM): ... it has come to our knowledge that an acting judge of the Moscow City Court has expressed criticism of the existing judicial system and mentioned certain instances of pressure being exerted on the court ...
Olga Kudeshkina (OK): Indeed. Years of working in the Moscow City Court have led me to doubt the existence of independent courts in Moscow. Instances of a court being put under pressure to take a certain decision are not that rare, not only in cases of great public interest but also in cases encroaching on the interests of certain individuals of consequence or of particular groups.
...
EM: So what about that case in which you were confronted with such bare and ruthless pressure, what was it?
OK: Some of you have probably heard about the criminal case concerning the smuggling of furniture which was subsequently sold in the large Moscow shopping centres ‘Tri Kita’ and ‘Grand’. The damage caused by this crime, as the investigation has revealed, amounted to several million roubles. Among those who came within the sights of the investigators, led by Zaytsev, were extremely influential and prominent people. This case received great publicity after the Prosecutor General hastily withdrew the file from the investigation unit of the Ministry of the Interior and charged the investigator Zaytsev [with abuse of official powers].
EM: So you examined Zaytsev’s case, and not that of the furniture dealers?
OK: Yes, [the case] against Zaytsev. First the Moscow City Court examined the case and acquitted him. What is more, the court expressly stated in the judgment that the office of the Prosecutor General itself sometimes failed to conform to, or was in direct breach of, the law. The reputation of the Prosecutor General’s Office had been publicly challenged.
EM: And the judgment was quashed, as I remember?
OK: Yes, it was. The Panel of the Supreme Court reversed the judgment and remitted it to the Moscow City Court for a fresh examination.
EM: And you received the case?
OK: Yes. The Panel of the Supreme Court in its decision indicated the points to be taken account of in the new proceedings.
EM: So far as I know you were unable to hear the case to the end ... What happened?
OK: In the course of the examination the case was withdrawn from me by the Moscow City Court President, Yegorova, without any explanation.
...
EM: What happened just before the withdrawal?
OK: During the hearing the court was considering the evidence for the prosecution and started to cross-examine the victims. However, the public prosecutor, a representative of the Prosecutor General’s Office, must have reckoned that the victims’ testimonies ran contrary to the prosecution’s version of events. He therefore attempted to bring the proceedings to naught. In 20 years in the judiciary this was the first time that I was confronted with such behaviour ... he was trying to keep the court within the strict bounds of the questions he thought the court ought to ask the victims ... if the court went beyond these limits he started challenging the court and bombarding it with unreasoned requests.
...
EM: ... what are judges supposed to do in such a situation, when a party to the proceedings acts in breach of the law? Can you seek help, support or at least advice?
OK: Yes, the court ... could request the Prosecutor General to replace the public prosecutor on the grounds of undue conduct in the proceedings. But at that very moment the court president called me to her office.
EM: How come the court president could intervene in the proceedings?
OK: Of course she could not. Criminal procedure in Russia is adversarial; in accordance with the law the court acts neither for the prosecution nor for the defence ... Here, it was expressly brought home to me that the President of the Moscow City Court and the agent of the Prosecutor General’s Office had common cause in this case.
...
EM: ... do you think this case was exceptional or is this a widespread phenomenon?
OK: No, as far as I am aware, this is not the only case where the courts of law are used as an instrument of commercial, political or personal manipulation. This is a dangerous state of affairs because no one can rest assured that his case – whether civil or criminal or administrative – will be resolved in accordance with the law, and not just to please someone ... I do realise what kind of statement I have just made. But if all judges keep quiet this country may soon end up in a [state of] judicial lawlessness.”
20. On 4 December 2003 two newspapers – Novaya Gazeta and Izvestiya – published interviews with the applicant.
21. The interview with Novaya Gazeta, in so far as relevant, read as follows:
“... Over the past 20 years working in the courts of law I have ... dealt with various cases: civil, criminal and administrative. Having examined hundreds, if not thousands, of cases ... I have seen a bit of everything, I know the judicial system inside out. I would not have imagined anything like what happened between me and Yegorova. In Siberia, by the way, the courts are much purer than in Moscow. There you cannot imagine such brutal manipulation and would not be talking about corruption to such an extent.
...
This was not a conflict, but unprecedented pressure on justice. Yegorova called me several times, whenever the prosecutor thought that the proceedings were not going the right way; on the last occasion I was called out of the deliberations room, which is unheard of. Never in my life had I been shouted at like that. I would not have gone if I knew what I was being called for. ...
It was that conflict which made me consider changing my career, should I succeed in the elections. There is a job for me in the highest legislative body, namely the problems of justice. I doubt that any provincial courts would harbour scandals as outrageous as those in the Moscow City Court, but this a question of degree, while the problems are more general.
A judge, although defined by law as the embodiment of judicial power and independent in this capacity, in fact often finds himself in a position of an ordinary clerk, a subordinate of a court president. The mechanism of how a decision is imposed on a judge is not to contact [the judge] directly: instead, a prosecutor or an interested person calls the court president, who then tries to talk the judge into a ‘right’ decision, first gently, by offering advice or a professional opinion, then pushing him or her more strongly to take the ‘correct’ decision, that is, one that is convenient to somebody. A judge, on the other hand, is dependant on the president for the daily basics, such as accommodation grants, bonuses, and also the distribution of cases between the judges. The president can always find a flaw in the judge’s work if he or she wishes (as simple as exceeding judicial time-limits, a situation impossible to avoid in practice, given the volume of work). On these grounds the president may seek termination of the judge’s office, which is decided upon by the qualification board, usually controlled by the same court bureaucrats. ... in reality a court still more often than not takes the position of the prosecution. The courts then become an instrument of commercial, political or personal manipulation.
No one can rest assured that his case – whether civil or criminal or administrative – will be resolved in accordance with the law, and not just to please someone. Today it is investigator Zaytsev, investigating the smuggling of furniture, tomorrow it may be any one of us ...”
The interview with Izvestiya, in so far as relevant, read as follows:
“Izvestiya: Why did you decide to stand for election?
OK: Looking around, one is just stunned by the lawlessness. The law applies quite strictly to ordinary people, but this is not the case when it comes to persons holding important posts. But they break the law too. I would like to participate in making laws that would provide for real independence of the judicial power ...
Izvestiya: What does the pressure look like in practice?
OK: There is a kind of consultation, legal advice, usually in cases of great public interest. Sometimes this has a healthy pretext, such as academic debate. The judge expresses his position, and the deputy president replies. The court president rarely speaks to the judges directly. Through such conventions the court administration tests each judge to see how flexible he is, so that when it comes to [the allocation of cases] they know who can be entrusted with a delicate case and whom to avoid.
...
Izvestiya: So how exactly was pressure exerted on you?
OK: The public prosecutor exerted pressure on me. You put a question to the victim, and he immediately challenges you. In 20 years of practice I have not seen anything like it. Zaytsev was accused of abuse of official powers. He carried out a search without authorisation from a prosecutor. The law allows this in urgent cases, but the investigator must report to the prosecutor within 24 hours. Zaytsev reported to the prosecutor [in time], and it was for the court to verify whether there had indeed been any urgency in conducting those searches. Therefore it was necessary to examine the criminal case files against the firms ‘Grand’ and ‘Tri Kita’ who were dealing in furniture. Through his constant objections, however, the public prosecutor would not allow the court to touch this subject ...”
22. On 7 December 2003 the general elections took place. The applicant was not elected.
23. On 24 December 2003 the Judiciary Qualification Board of Moscow reinstated the applicant in her judicial functions as of 8 December 2003.
24. On 2 December 2003 the applicant lodged the following complaint with the High Judiciary Qualification Panel:
“I request that the President of the Moscow City Court, Olga Aleksandrovna Yegorova, be charged with a disciplinary offence for exerting unlawful pressure on me in June 2003, when I was presiding in the criminal proceedings against P.V. Zaytsev. She demanded that I give an account on the merits of this case while its examination was underway, and that I inform her about the decisions the court was about to take; she even called me out of the deliberations room for that purpose. [She] insisted on removing certain documents from the case file, forced me to forge the minutes of the hearing, and also recommended that I ask the lay assessors not to turn up for the hearing. Following my refusal to bow to this unlawful pressure [she] removed me from the proceedings and transferred the case to another judge.
As to the particular circumstances, they were as follows.
I was appointed to examine the case against Zaytsev, and the court, acting in a bench with two lay assessors, I and D, started its examination.
Having started the trial, the court questioned a number of victims. The public prosecutor who was representing the Prosecutor General’s Office clearly decided that this questioning was not favourable to the prosecution and therefore did everything possible to disrupt the hearing. For no reason he challenged me as a judge, the lay assessors and the whole composition of the court. His motions were made in a manner that was humiliating, offensive and insulting to the court, and were clearly untrue. Soon after the challenge was rejected by the court, the Moscow City Court President Yegorova called me to her office.
In violation of Article 120 of the Constitution and section 10 of the Law ‘On the Status of a Judge in the Russian Federation’, the Moscow City Court President demanded an explanation from me as to why the lay assessors and I were putting one or other question to the victims in the trial and why one or other motion by the parties was refused or accepted. In my presence the Moscow City Court President had a telephone conversation with the [First Deputy Prosecutor General], who had issued the indictment against Zaytsev. Yegorova informed [the First Deputy Prosecutor General] that the judge was being called to account with regard to what was going on in the proceedings.
Back in my office I told the lay assessors what had happened. By then they were already reduced to despair by the repeated groundless objections and insulting challenges against them on the part of the public prosecutor, and they therefore considered it impossible to continue to take part in the proceedings. One of the assessors, Ms I., was seeking medical assistance for a health problem. For these reasons they decided to withdraw from the proceedings and to state frankly in their request that the reason for their withdrawal was the pressure put on them by the agent of the Prosecutor General’s Office.
At the court’s following meeting the lay assessors announced their withdrawal on the above grounds. Their written requests were given to me to be enclosed in the file, and the court adjourned for deliberations.
I was again called from the deliberations room by the Moscow City Court President, Yegorova. This time she demanded that I explain what we were doing in the deliberations room and what decisions we were going to take. Her main point was that there should have been no mention in the assessors’ written requests that the reason for their withdrawal was pressure being exerted on the court. The Moscow City Court President also insisted on excluding from the hearing minutes any mention of the behaviour by the public prosecutor which the assessors had regarded as pressure. In essence, Yegorova was pushing me to forge the case file. Moreover, she proposed that I ensure that the assessors did not turn up for the hearing, literally ‘ask them not to come to the court any more’. The aim was obvious – if the assessors [did] not appear the proceedings themselves [would] fall apart. It seemed that for some reason [she] did not want the case to continue to be examined in this composition. The unlawfulness of the Moscow City Court President’s actions was obvious.
I followed none of her instructions. The lay assessors’ requests were included in the file, the court allowed their withdrawal and stated that the reason for it was the pressure being applied by the Prosecutor General’s Office. The hearing minutes reflected everything that happened in the proceedings.
Once I signed [the minutes] Yegorova withdrew the case from me and transferred it to another judge without stating reasons.
I consider that such acts on the part of the Moscow City Court President, Olga Alexandrovna Yegorova, are incompatible with the status of a judge and undermine judicial authority, and are thus destructive for justice, for which she must be held liable. This is what I hereby request from the High Judiciary Qualification Panel of the Russian Federation.”
25. On 15 December 2003 Ms D., one of the lay assessors who had, on 3 July 2003, withdrawn from the criminal case against Mr Zaytsev, sent a letter to the High Judiciary Qualification Panel in support of the applicant:
“Further to the publication of an interview with judge Kudeshkina ... I decided to write you because I participated in Zaytsev’s case as a lay assessor.
I entirely support everything judge Kudeshkina said in her interview.
During the trial the [public prosecutor] did everything to prevent the court from hearing the case. He was rude and aggressive to the court; in his interventions and requests he deliberately misrepresented what was going on in the proceedings, and he repeatedly filed objections to the court composition. These motions were made in a humiliating, even obnoxious manner. By doing so he was exerting pressure on the court, to force it to give a judgment that was convenient to him, or, alternatively, to set the court hearing at naught.
I was appalled by that, but what was my surprise when I learned about the pressure also being exerted on judge Kudeshkina by the court President!
We, the assessors, were there when, during the interval, judge Kudeshkina received a phone call from the court President to come and see her. After some time judge Kudeshkina came back, she was upset and depressed. To our question she replied that the court President Yegorova had accused her that the court was reluctant to examine the case; that the lay assessors were asking the victims the wrong questions; and that she had suggested that judge Kudeshkina arrange for the lay assessors not to appear at the court proceedings.
... On the following morning ... both Ms I. and I decided to withdraw from the proceedings.
At the start of the hearing on that day the public prosecutor, before he was called by the court, began with a motion in which he, in essence, again degraded and insulted me by repeating [a] comment made by [the victim] outside the courtroom about me ... he did not react to the reproof by the judge.
After that ... I declared that I withdrew from sitting in the proceedings on the grounds of the public prosecutor’s rude and offensive behaviour, which could not be defined as anything but pressure on the court. Ms I. then withdrew as well.
Before the trial I had never met anybody [involved in the proceedings]: not the judge, not Zaytsev, not the public prosecutor, not the defence counsel; I had no personal interest in the case. The public prosecutor’s behaviour was therefore inexplicable and came as a shock to me.
At about 6 p.m. judge Kudeshkina was called out from the deliberations room where the court was taking a decision. It was the court President who called her...
On the following day ... judge Kudeshkina told us that the court President had shouted at her, demanding that she refrain from enclosing [the assessors’] withdrawal requests in the file and not refer in the court’s decision to the reason for the withdrawal.
Ms I. and I were shocked by what was going on. First it was the public prosecutor who put pressure on us at the hearing, and then it turned out that the [court President] joined in.
What a surprise it was when the [court’s Deputy President] came into the deliberations room and started trying to persuade me and Ms I. not to comment on the public prosecutor’s behaviour in the court decision, but to state in our requests and in the court decision that we withdrew on medical grounds. She said that they would invite me and Ms I. to take part in other proceedings.
Ms I. and I refused to change our requests, and after the Deputy President left the court issued the decision [to allow withdrawal] which reflected what had happened.
I have been a lay assessor before, I have taken part in several other proceedings, but this was the first time that I came across such pressure being exerted on the court.
I request you to look into the above events and to take action against the [court’s President and her Deputy].”
26. On 16 December 2003 the other lay assessor who had withdrawn, Ms I., sent a similar letter to the High Judiciary Qualification Panel.
27. Similar allegations were made by Ms T., a court secretary, in a letter to the President of the Supreme Court of the Russian Federation. She related her participation in Zaytsev’s case and volunteered to testify that the applicant had indeed been frequently called up by the court president and had been distressed because of the intrusion in the court proceedings. She also complained about the unacceptable behaviour of the public prosecutor, who had forced, in her opinion, the lay assessors to withdraw.
28. Following the applicant’s complaint of 2 December 2003, the High Judiciary Qualification Panel appointed Mr S., a judge of the Moscow City Commercial Court, to examine the allegations against Ms Yegorova.
29. The Government submitted a copy of a report prepared by Mr S. and submitted to the High Judiciary Qualification Panel, which contained the following conclusions:
– during the hearing of the criminal case against Zaytsev the applicant herself consulted Ms Yegorova, seeking advice on the conduct of the proceedings in view of the public prosecutor’s behaviour;
– further communications between the applicant and Ms Yegorova and, on another occasion, the deputy court president, took place in private and their content could not be established;
– there was insufficient evidence that Ms Yegorova exerted pressure on the applicant, since both Ms Yegorova and the deputy court president denied the allegations;
– Ms Yegorova transferred the criminal case file against Zaytsev to another judge on the grounds that Ms Kudeshkina “was unable to conduct the court hearing, her procedural acts were inconsistent, [she acted] in breach of the principle of adversarial proceedings and equality of arms, she stated her legal opinion on the pending criminal case and she attempted to seek the court president’s advice on the case, and in view of the existence of confidential reports by relevant agencies to the Moscow City Court President with regard to judge Kudeshkina, in connection with the examination of Zaytsev’s case and other criminal cases”.
30. On 11 May 2004 the High Judiciary Qualification Panel reported to the President of the Supreme Court their findings concerning the complaint against Ms Yegorova. He decided, without elaborating on the reasons, that there were no grounds for charging Ms Yegorova with a disciplinary offence.
31. On 17 May 2004 the High Judiciary Qualification Panel decided to dispense with disciplinary proceedings against Ms Yegorova. No copy of this decision was provided to the Court. On the same day the applicant was informed by letter that her complaint against the court president had been examined and that no further action was considered necessary.
32. In the meantime, on an unidentified date prior to the applicant’s above reinstatement in the judicial function, the President of the Moscow Judicial Council sought termination of the applicant’s office as judge. He applied to the Judiciary Qualification Board of Moscow, alleging that during her election campaign the applicant had behaved in a manner inconsistent with the authority and standing of a judge. He claimed that in her interviews she had intentionally insulted the court system and individual judges and had made false statements that could mislead the public and undermine the authority of the judiciary. The applicant filed her objections.
33. The hearing before the Judiciary Qualification Board of Moscow was scheduled for 24 March 2004, but was then adjourned until 31 March 2004, at the applicant’s request, on health grounds. It was subsequently adjourned for the applicant’s failure to appear until 14 April 2004, then until 28 April 2004, 12 May 2004 and, finally, 19 May 2004.
34. On 19 May 2004 the Judiciary Qualification Board of Moscow examined the Moscow Judicial Council’s request. The applicant was absent from the proceedings, apparently without any valid excuse. The Judiciary Qualification Board of Moscow decided that the applicant had committed a disciplinary offence and that her office as a judge was to be terminated in accordance with the Law “On the Status of Judges in the Russian Federation”. The decision, in so far as relevant, read as follows:
“During her election campaign, in order to win fame and popularity with the voters, judge Kudeshkina deliberately disseminated deceptive, concocted and insulting perceptions of the judges and judicial system of the Russian Federation, degrading the authority of the judiciary and undermining the prestige of the judicial profession, in violation of the Law On the Status of Judges in the Russian Federation and the Code of Honour of a Judge in the Russian Federation.
Thus, in November 2003, when meeting with [members of her] constituency, judge Kudeshkina stated that the Prosecutor General’s Office exerts unprecedented pressure on judges during examination of a number of criminal cases by the Moscow City Court.
In the live broadcast of her interview with the radio station Ekho Moskvy on 1 December 2003, judge Kudeshkina stated that ‘years of working in the Moscow City Court have led me to doubt the existence of independent courts in Moscow’; ‘a judge, although defined by law as an embodiment of judicial power and independent in this capacity, in fact often finds himself in a position of an ordinary clerk, a subordinate of a court president’; ‘the courts of law are used as an instrument of commercial, political or personal manipulation’; ‘if all judges keep quiet this country may soon end up in a [state of] judicial lawlessness.’
In the interview with the newspaper Izvestiya of 4 December 2003, judge Kudeshkina stated: ‘looking around, one is just stunned by the lawlessness. The law applies quite strictly to ordinary people, but this is not the case when it comes to persons holding important posts. But they break the law too – although they are not subject to liability’; ‘the court administration tests each judge to see how flexible he is, so that when it comes to [the allocation of cases] they know who can be entrusted with a delicate case and whom to avoid’.
In another interview with judge Kudeshkina, published in Novaya Gazeta on 4 December 2003, she also stated that ‘in Siberia, by the way, the courts are much purer than in Moscow. There you cannot imagine such brutal manipulation and would not be talking about corruption to such an extent’; ‘I doubt that any provincial courts would harbour scandals as outrageous as those in the Moscow City Court, but this a question of degree, while the problems are more general’; ‘a judge, although defined by law as an embodiment of judicial power and independent in this capacity, in fact often finds himself in a position of an ordinary clerk, a subordinate of a court president. The mechanism of how a decision is imposed on a judge is not to contact [the judge] directly, instead a prosecutor or an interested person calls the court president, who then tries to talk the judge into a ‘right’ decision, first gently, by offering advice or a professional opinion, then pushing him or her more strongly to take the ‘correct’ decision, that is, one that is convenient to somebody’; ‘in reality a court still more often than not takes the position of the prosecution. The courts then become an instrument of commercial, political or personal manipulation. No one can rest assured that his case – whether civil or criminal or administrative – will be resolved in accordance with the law, and not just to please someone’.
In so doing judge Kudeshkina knowingly and intentionally disseminated in civil society false and untruthful fabrications about the arbitrariness allegedly prevailing in the judicial sphere; that, in dealing with specific cases, judges find themselves under constant and undisguised pressure exercised through the court presidents; that the court presidents pre-test to what extent one or other judge may be controlled in order to determine who could be entrusted with delivering a knowingly unjust judgment in a case; that no one can be sure that his case is examined by an impartial tribunal; that judges in fact betray the interests of justice by adopting the position of the prosecution in most cases; that a judge in this country is not independent and honest, but [is] a typical subordinate public servant; that in this country we have complete lawlessness, and judicial chaos.
The above-mentioned statements by judge Kudeshkina are clearly based on fantasies, on knowingly false and distorted facts.
However, dissemination by a judge of such information poses a great public danger because it signifies deliberate slandering of the authority of the judiciary and intentional undermining of the prestige of the judicial profession, and also promotes incorrect ideas about corrupted, dependent and biased judicial authorities in this country, which leads to the loss of public trust in the fairness and impartiality of examination of cases brought before the courts of law.
As a result, the false information imparted to civil society by judge Kudeshkina, a member of the judiciary of Russia, undermined public confidence that the judiciary in Russia are independent and impartial; consequently, many citizens were lead to believe, erroneously, that all judges in this country are unprincipled, biased and venal, that in exercising their functions they only pursue their own mercenary ends or other selfish goals and interests.
...
In support of her unsubstantiated and groundless attempts to defile the judicial system of our country, judge Kudeshkina referred [in her interviews] to the criminal case against P.V. Zaytsev, in which she had earlier acted as judge.
She referred to the same case in her complaint to the High Judiciary Qualification Panel of the Russian Federation.
...
According to the note of the President of the High Judiciary Qualification Panel (ref. no. BKK-7242/03 of 17 May 2004), the High Judiciary Qualification Panel of the Russian Federation carried out an enquiry to verify the allegations made by judge Kudeshkina in her complaint; the President of the Supreme Court of the Russian Federation concluded, on the basis of the above, that there were no grounds to grant her request.
Thus, the allegations of interference with judge Kudeshkina’s exercise of judicial function have not been confirmed by the conclusions of the enquiry.
The Qualification Board of Moscow notes that judge Kudeshkina did not make these allegations during the period when she was examining the case against Zaytsev, but nearly half a year later, during and immediately after the election campaign. Therefore the Panel considers that the dissemination by judge Kudeshkina of false and untrue information is based only on her subjective conjectures and personal insinuations.
Besides, in making her statements in the media judge Kudeshkina disclosed specific factual information concerning the criminal proceedings in the case against Zaytsev, before the judgment in this case had entered into legal force.
...
[The Law on the Status of Judges in the Russian Federation and the Code of Honour of a Judge in the Russian Federation] obliged her to refrain from any public statements discrediting the judiciary and the justice [system] in general.
...
In sum, the Judiciary Qualification Board of Moscow finds the actions of judge Kudeshkina to have degraded the honour and dignity of a judge, discredited the authority of the judiciary [and] caused substantial damage to the prestige of the judicial profession, thus constituting a disciplinary offence.
In choosing the disciplinary sanction to be imposed on judge Kudeshkina the qualification board takes into account that in making her statements [she] dishonoured the judges and the judicial system of Russia; she disseminated false information about her colleagues; she traded the dignity, responsibility and integrity of a judge for a political career; demonstrated bias when hearing a case; preferred her own political and other interests to the values of justice; abused her status as a judge in propagating legal nihilism and causing irreparable damage to the foundations of judicial authority. ...”
35. The decision indicated that it could be challenged before a court within 10 days of being served.
36. The applicant applied to the Moscow City Court, contesting the decision of the Judiciary Qualification Board of Moscow.
37. On 13 September 2004 the applicant filed a request with the President of the Supreme Court to transfer her case from the Moscow City Court to another court, on the grounds that the former would lack impartiality.
38. On 7 October 2004 the Moscow City Court, composed of a single judge, began to examine the case. The applicant first challenged the judge on the grounds that he was a member of the Moscow Judicial Council and was thus directly associated with the other party to the proceedings. She further claimed that the Moscow City Court, in any composition, would lack independence and impartiality because the impugned statements were specifically concerned with that court and its President. This request was examined on the same day and was refused, on the grounds that it was not possible to transfer the case to another judge within the same court and that only a higher court was entitled to transfer the case to another court. The applicant lodged a request seeking to have the case adjourned pending the Supreme Court’s decision on her request for transfer of the case; this was also refused.
39. On 8 October 2004 the Moscow City Court upheld the decision of the Judiciary Qualification Board of Moscow. It found that the applicant’s statements in the media were false, unsubstantiated and damaging to the reputation of the judiciary and the authority of all law courts. It also established that the applicant had publicly expressed an opinion prejudicial to the outcome of a pending criminal case. It concluded that the applicant had abused the right to freedom of expression out of political ambition, that she had publicly denied the rule of law and that such conduct was incompatible with holding judicial office. The court dismissed the applicant’s argument that the decision was taken in her absence, having found that after many adjournments she had failed to present the court with any document certifying the reasons for her absence. It also dismissed her objection that at the time of the election campaign her duties as a judge were suspended and held that, during the suspension, she was still bound by the rules of conduct applicable to judges. Concerning the applicability of the Code of Honour of a Judge in the Russian Federation, the court decided that it was in force and legally binding at the material time and could be applied in this case.
40. The applicant filed an appeal with the Supreme Court.
41. On 25 October 2004 the applicant received a letter from judge R. of the Supreme Court, informing her that transfer of the case from the Moscow City Court was refused on the grounds that it would be contrary to the rules of jurisdiction.
42. On 19 January 2005 the Supreme Court of the Russian Federation, ruling at final instance, upheld the judgment of 8 October 2004, having reiterated the earlier findings by the Judiciary Qualification Board of Moscow and the Moscow City Court. On the question of the alleged lack of impartiality by the Moscow City Court, which considered the case at first instance, it found that the applicant had not made any relevant complaints in the proceedings before the Moscow City Court and was therefore barred from raising this objection on appeal.
43. Law No. 3132-I of 26 June 1992 “On the Status of Judges in the Russian Federation” provides:
“1. A judge must strictly observe the Constitution of the Russian Federation and other laws.
2. In exercising his or her powers, and also in his or her conduct outside the office, a judge must refrain from anything that would derogate from the authority of the judicial power or the dignity of a judge or cast doubts on his or her objectivity, fairness and impartiality.”
“A judge who has committed a disciplinary offence (a breach of this Law and of the Code of Judicial Ethics to be adopted by the All-Russian Judicial Congress) may, with the exception of the judges of the Constitutional Court of the Russian Federation, receive a disciplinary penalty in the form of:
– a warning; [or]
– early termination of judicial office.
The decision to impose a disciplinary penalty must be taken by the judicial qualification board that has competence to examine the question of termination of office of a particular judge at the time of that decision.
...”
44. The Code of Honour of a Judge in the Russian Federation, as adopted by the Judicial Council of the Russian Federation on 21 October 1993 and approved by the Second All-Russian Judicial Congress in July 1993, provides:
“A judge must refrain from anything that would derogate from the authority of judicial power. He or she shall not cause damage to the prestige of his or her profession in order to pursue personal ends or the interests of another person.”
“... A judge must not make any public statements, comments or press publications concerning cases under examination by a court before a final judicial decision enters into force. A judge must not publicly, outside the professional framework, challenge court judgments that have entered into legal force or the acts of his or her colleagues.”
“A judge may participate in public life so long as this does not cause damage to the authority of the court and proper discharge by the judge of his or her professional duties.”
45. Section 14 of the Law “On the Status of Judges in the Russian Federation” provides as follows:
“1. Judicial office may be terminated on the following grounds:
...
(7) pursuing activities incompatible with holding judicial office;”
46. The Code of Civil Procedure of the Russian Federation provides as follows:
“1. The Supreme Court of the Russian Federation examines as a court of first instance civil cases concerning:
...
(3) contestation of decisions to terminate or to suspend the status of a judge or the status of a retired judge; ...”
47. Section 26 of the Federal Law of 14 March 2002 “On the Bodies of the Judicial Community” provided that disputes concerning the termination of the status of a judge fell within the jurisdiction of the courts of the subjects of the Russian Federation.
48. On 2 February 2006 the Constitutional Court held in its decision No. 45O:
“Jurisdiction in cases concerning contestation of decisions by judicial qualification panels of the subjects of the Russian Federation on the termination or suspension of the status of a judge or the status of a retired judge must be determined in accordance with paragraph 1(3) of Article 27 of the Code of Civil Procedure of the Russian Federation, which provides that only the Supreme Court of the Russian Federation may examine, as a court of first instance, civil cases concerning the contestation of decisions to terminate or to suspend the status of a judge or the status of a retired judge.”
49. The Code of Criminal Procedure of the Russian Federation provides:
“1. The case must be examined by one and the same judge or by a court bench in one and the same composition.
2. If one of the judges is no longer able to take part in the hearing he or she must be replaced by another judge, and the court hearing must restart from the beginning.”
50. Law No. 3132-I of 26 June 1992 “On the Status of Judges” provides:
“1. The Court President, at the same time as exercising judicial powers in the respective court and the procedural powers conferred on court presidents by Federal Constitutional Laws and Federal Laws, carries out the following functions:
(1) organises the court’s work;
...
(3) distributes duties between the President’s deputies and, in accordance with the procedure provided for by Federal Law, between the judges; ...”
51. The instruction on the courts’ internal document management in force at the material time provided that the court President was responsible for the court’s clerical and office management.
52. As a matter of common practice, a court President distributes cases lodged with a court between the judges of that court.
VIOLATED_ARTICLES: 10
